 

Exhibit 10.1

  



AMENDMENT #3 TO WARRANT AGREEMENT

OUTLOOK THERAPEUTICS, INC.

 

AND

 

AMERICAN STOCK TRANSFER & TRUST COMPANY, LLC, AS WARRANT AGENT

 

THIS AMENDMENT #3, dated January 22, 2019 (“Amendment #3”), to the Warrant
Agreement, dated as of May 18, 2016, as amended by those certain amendments
dated February 6, 2017 and February 9, 2018 (the “Warrant Agreement”), by and
between Outlook Therapeutics, Inc., a Delaware corporation (f/k/a
“Oncobiologics, Inc.,” referred to herein as the “Company”), and American Stock
Transfer & Trust Company, LLC, a New York limited liability trust company, as
Warrant Agent (the “Warrant Agent”).

 

WHEREAS, the Company and the Warrant Agent entered into that certain Warrant
Agreement relating to, among other things, the issuance of Series A warrants to
purchase shares of the Company’s common stock at an exercise price of $6.60 per
share (the “Series A Warrants”); and

 

WHEREAS, pursuant to Section 8.9 of the Warrant Agreement, the Company and the
Warrant Agent have agreed to further amend the Warrant Agreement to (a) reduce
the exercise price to $1.50 per share and (b) further extend the period for
exercising the Warrants from February 18, 2019 to February 18, 2022.

 

NOW, THEREFORE, in consideration of the mutual agreements herein contained, the
Company and the Warrant Agent agree as follows:

 

1.Amendments.

 

a.The price per share in the Warrant Agreement is amended and restated from
$6.60 per share to $1.50 per share, including in the first “Whereas” clause and
in Section 3.2.1, and such $1.50 per share exercise price, shall be the
“Exercise Price” of the Series A Warrants, subject to adjustment as provided in
the Warrant Agreement.

 

b.Section 3.3.1 of the Warrant Agreement is amended and restated as follows:

 

  “3.3.1

Series A Warrants. Each Series A Warrant may be exercised, in whole or in part,
at any time during the period commencing on the Detachment Date and ending at
5:00pm New York City time on February 18, 2022.”

 

c.The first sentence of Section 3.3.3 of the Warrant Agreement is amended and
restated as follows:

 

“For purposes of this Agreement, the term “Expiration Date” means February 18,
2022 with respect to the Series A Warrants; and May 18, 2018 with respect to the
Series B Warrants; and the term “Exercise Period” means the period during which
the Series A Warrant or Series B Warrant, as the case may be, is exercisable, as
described in subsection 3.1, 3.3.1 or 3.3.2 hereof.”

 

2.Counterparts. This Amendment may be executed in any number of original or
facsimile counterparts and each of such counterparts shall for all purposes be
deemed to be an original, and all such counterparts shall together constitute
but one and the same instrument.

 

[Signature page follows]

 

 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment #3 to be duly
executed as of the date first above written.

 

 

 

COMPANY:

 

Outlook Therapeutics, Inc.

 

          By:   /s/ Lawrence A. Kenyon       Name: Lawrence A. Kenyon     Title:
Chief Executive Officer and Chief Financial Officer        

 

 

 

WARRANT AGENT:

 

American Stock Transfer & Trust Company, LLC

 

          By:   /s/ Michael Nespolt       Name:  Michael Nespolt      
Title:    Executive Director  

 



 

 

 

 

